Citation Nr: 1758449	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-25 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and poly substance dependence.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.  She also had subsequent reserve service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  A May 11, 2017 VA treatment record noted that the Veteran had a follow up appointment scheduled on May 12, 2017 at 1:30 pm.  Treatment records subsequent to May 11, 2017 have not been associated with the claims file.  Additionally, on her July 2011 VA Form 21-526 and at her July 2017 hearing, the Veteran reported she had received mental health treatment     at the Denver VA Medical Center as early as January 1987.  Treatment records dated prior to September 17, 1999 have not been requested or otherwise obtained.  Finally, VA treatment records from April 26, 2011, September 6, 2011, July 24, 2013, April 8, 2014, June 20, 2014, and March 30, 2016 indicate that fee basis treatment records, a mental health summary and unidentified records had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  

The record also reflects that the Veteran is receiving Social Security Administration (SSA) disability benefits.  Specifically, VA treatment records repeatedly note that the Veteran received income from "SSDI benefits."  As the Veteran is under 62 years of age, the Board presumes that these are disability rather than age-based benefits.  To date, the Veteran's SSA records have not been requested or otherwise associated with the claims file.  Accordingly, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

The Veteran was afforded a QTC examination in July 2012.  An addendum opinion was obtained in August 2012.  The examiner suggested the Veteran's substance abuse was related to her report of being forced to have an abortion after getting pregnant     by her sergeant (in a consensual relationship), as the Veteran reported the substance abuse began after that incident.  However, in a January 21, 2014 VA treatment report, she indicated she first use cocaine at age 16, which is prior to service, and an October 2013 treatment report noted the Veteran is not a good historian.  In any event, the examiner did not acknowledge or address all the psychiatric disorders present during the pendency of the appeal, including bipolar disorder and an unspecified anxiety disorder.  Accordingly, an additional examination is warranted.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from May 11, 2017 to present, treatment records from the Denver VA Medical Center dated between January 1, 1987 and September 16, 1999, and the Vista Imaging records that were referenced in the April 26, 2011, September 6, 2011, July 24, 2013, April 8, 2014, June 20, 2014, and March 30, 2016 VA treatment records, and associate them with the claims file.  If the requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to submit a completed release form with the names and addresses of any private medical care providers who have provided mental health treatment.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Obtain from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as    the medical records relied upon concerning that claim.      If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  After the above development is completed to the extent possible, schedule the Veteran for a VA mental disorders examination.  The claims file must be provided to the examiner in conjunction with the examination. Following review of the claims file and examination of the Veteran,   the examiner should:

a.  Provide a diagnosis for all psychiatric disabilities found.  If the appellant is diagnosed with PTSD, the examiner should indicate the stressor upon which the diagnosis is based.  For psychiatric diagnoses other than PTSD, to include bipolar disorder and anxiety disorder diagnosed during the course of the appeal, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the diagnosed acquired psychiatric disorders are related to the Veteran's military service.  

A rationale for all opinions expressed should be provided.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

